Exhibit 21 ALPHABETICAL LIST OF WHOLLY-OWNED SUBSIDIARIES Brewster Wholesale Corporation Charterhouse of Cambridge Trust Florida Sonesta Corporation Hotel Corporation of America Hotel Corporation of Georgia Key Biscayne Land Corporation Newo Aruba N.V. P.R. By Design, Inc. Royal Sonesta, Inc. Sonesta Charitable Foundation, Inc. Sonesta Coconut Grove, Inc. Sonesta Costa Rica, S.A. Sonesta Curacao Hotel Corporation, N.V. Sonesta Hotels of Anguilla Limited Sonesta Hotels of Florida, Inc. Sonesta Hotels of Mexico, Inc. (formerly Anguilla Hotel Management, Inc.) Sonesta Hotels of Mississippi, Inc. Sonesta International Hotels Limited: Sonesta Orlando, Inc. (formerly S.I.A. Advertising, Inc.) Hotel Corporation of America (Bermuda) Limited Port Royal Company, Limited Sonesta Licensing Corporation Sonesta Louisiana Hotels Corporation Sonesta of Massachusetts, Inc. Sonesta
